      Case 2:20-cr-00134-JAM Document 130-4 Filed 04/09/21 Page 1 of 4


1    Malcolm Segal, SBN 075481
     Emily E. Doringer, SBN 208727
2
     SEGAL & ASSOCIATES, PC
3    400 Capitol Mall, Suite 2550
     Sacramento, CA 95814
4    Telephone: (916) 441-0886
5
     msegal@segal-pc.com

6    Thomas A. Johnson, SBN 119203
     Law Office of Thomas A. Johnson
7    400 Capitol Mall, Suite 2560
8    Sacramento, CA 95814
     Telephone: (916) 442-4022
9    taj@tomjohnsonlaw.com
10
     Patrick Wong, SBN 241740
11   Patrick Wong, Esq.
     145 El Camino Real
12   Menlo Park, CA 94025-5234
13   Telephone: (650) 391-5366
     patrick@wong.law
14
     Attorneys for Defendant
15
     JUAN TANG
16

17                               UNITED STATES DISTRICT COURT

18                              EASTERN DISTRICT OF CALIFORNIA

19
      UNITED STATES OF AMERICA,                  Case No: 2:20-CR-0134 JAM
20
                        Plaintiff,             DECLARATION OF XIUYING LI
21                                             IN SUPPORT OF MOTION TO
             v.                                SUPRESS DEFENDANT’S
22
      TANG JUAN,                               STATEMENTS; MIRANDA V. ARIZONA
23    aka Juan Tang,
24                      Defendant.
25

26

27

28

                                                -1-
     Declaration of Xiuying Li ISO of Motion to Suppress Defendant’s Statements; Miranda v. Arizona
      Case 2:20-cr-00134-JAM Document 130-4 Filed 04/09/21 Page 2 of 4


1           1.      I am the mother of Juan Tang (“Tang”). In June 2020, I was living

2    with my daughter and her eight-year-old daughter in a small, 800 square foot

3    apartment in Davis, California. The apartment had two bedrooms, one bathroom,

4    and a small, combined kitchen and living room as the main room. The apartment

5    was on the ground floor with windows in the front.

6           2.     On June 20, 2020, we were moving out of the apartment, which had

7    been our home in California, and I was preparing to fly back to China with my

8    granddaughter the next day. A new person was moving into the apartment and

9    had brought some property in to leave there.

10         3.      In the afternoon of that day, two men in business clothes knocked on

11   the front door of the apartment with their knuckles and said in Chinese through

12   the window “Aunt Li, can you please open the door.” When I responded and

13   asked who it was the man responded in Chinese, “is Ms. Tang at home?” I

14   answered yes and Tang then opened the door.

15         4.      After they entered, they showed their badges and closed the door,

16   and immediately took out a toy and gave it to my granddaughter. The Chinese

17   speaking man gestured for me and my granddaughter to sit on the bed in the

18   main room from which the linens had been removed and we never left that bed.

19         5.      One of the agents spoke Mandarin, but the other only spoke English.

20   The FBI agent who spoke Mandarin asked Tang for her passport. She said it was

21   in the other room and I could see that he followed directly behind her as she went

22   to the other room in the apartment. While they were out of the room, the agent

23   who only spoke English stayed and watched me and my granddaughter.

24          6.     The Mandarin speaking agent followed Tang back into the main living

25   space and held her passport.

26          7.     He told Tang to sit on a chair, where her back was to the kitchen, and

27   he and the other agent sat opposite her between Tang and the front door.

28   ///

                                                -2-
     Declaration of Xiuying Li ISO of Motion to Suppress Defendant’s Statements; Miranda v. Arizona
      Case 2:20-cr-00134-JAM Document 130-4 Filed 04/09/21 Page 3 of 4


1           8.     The FBI agents then began asking Tang questions about her

2    background, her schooling, her work, and about the Chinese military. One of the

3    agents asked questions in English and the other one translated the questions and

4    her answers into Mandarin. The other agent, who spoke our language, asked his

5    own questions in Mandarin. Tang spoke in Mandarin, except for a few English

6    words. One of the agents took out his phone and showed her something on the

7    screen.

8           9.     The FBI agent’s questioning lasted for about two hours. My

9    granddaughter and I sat on the bed the whole time. At one point, I stood up

10   because I wanted to go to the bathroom, but the English-speaking agent said

11   something I could not understand. My daughter explained to me that they did not

12   want me to go anywhere and wanted me to sit down. I was in shock and did not

13   know what to do, or what not to do. So I just sat the whole time, except that one

14   time when I stood up because I wanted to go to bathroom but ended up not going.

15          10.    At no time did the FBI agents tell us that we were allowed to move

16   from the bed or that we could leave.

17          11.    Because the room was small, I could hear the FBI agents as they

18   asked their questions. They never said that Tang had the right not to answer their

19   questions or refuse to give them her passport. They did not tell us that they had a

20   right to search the apartment.

21          12.    I felt I could not provide my daughter with any support from the

22   moment the agents entered the apartment. They made it clear that they had all of

23   the authority when they showed their credentials.

24          13.    When the agents finished questioning Tang, the English-speaking

25   agent went outside and a few minutes later more agents entered the apartment

26   and began photographing and searching it. Tang, my granddaughter, and I were

27   told to go outside and to stay outside. We were outside waiting for a long time.

28   ///

                                                -3-
     Declaration of Xiuying Li ISO of Motion to Suppress Defendant’s Statements; Miranda v. Arizona
     Case 2:20-cr-00134-JAM Document 130-4 Filed 04/09/21 Page 4 of 4




 1   I was supposed to leave·for the airport with my granddaughter to go home to
 2   China the next day, but no one told me I could leave.
 3          14.       At one point, the agents asked me to sign a form saying they wanted
 4   to take my cell phone. Tang told the agents that was our only other cell phone
 5   and that we needed it to talk to the driver who was supposed to take me and my
 6   granddaughter to the airport. I did not sign the form. The agents left my phone
                  '
 7   behind when they left the apartment.
 a           I declare under penalty of perjury under the laws of the United States that
 g   the foregoing is true and correct and this declaration was executed on April _ 8_ ,
1Q   2021, in      Xi'an, China


11
12
13                                                    Xiuying Li

14
15

16
17

18
19
20
21
22
23
24

25
26
27
28
                                                -4-
     Declaration of Xiuying Li ISO of Motion to Suppress Defendant's Statements; Miranda v. Arizona.
